DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2 and 3 have been previously canceled. Claims 1 and 4 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, in the Remarks, Applicant argues that Suzuki (JP 2016217229 A1) hereinafter Suzuki nor Hirano et al. (US 2013/0341963 A1) hereinafter Hirano render the claim obvious, specifically the limitation, “an inclined section located in a vicinity of the vehicle body component and extending upward in a direction away from the vehicle body component, the inclined section being curved in a width direction of the fuel system component.” Examiner respectfully disagrees.
On page 5, second paragraph, Applicant argues the inclined section of Hirano is a flat surface that is not curved in the width direction of the inverter, also the protective member has two vertical walls that are bent towards the inverter but are not inclined, thus, Hirano fails to teach, “the inclined section being curved in a width direction of the fuel system component.”
Shown is an enlarged portion of Figure 6 of Hirano with arrows pointed towards curved surfaces in a width direction on the inclined surface:

    PNG
    media_image1.png
    325
    331
    media_image1.png
    Greyscale

Further, a cited portion (Para. 0043) of Hirano discloses that, " The main body portion 62 is a metal member that is bent is a general U-shape.” A person having ordinary skill in the art could reasonably interpret a, “general U-shape,” as having a curve which as clearly shown in the figure.
Accordingly, in view of the amendments to Claim 1, the Examiner has updated the previous rejection to cite this portion of Hirano as shown in the rejection below.
Regarding Claim 4, in the Remarks, Applicant argues that Suzuki nor Fujii (US 2006/0005800 A1) render the claim obvious, specifically the limitation, “wherein the curved surface section has a shell structure in which an opposite side of the curved surface section to a side facing the fuel system component is protected bulges spherically.” Examiner respectfully disagrees.
On page 6, second full paragraph, Applicant argues that in Figures 9A and 9B of Fujii that the protective shell has a cross-section in the shape of the letter, “U,” has an opening facing the engine, and no portion of the protective shell bulges spherically.
It should be noted that Examiner uses the following definition of “spherical,” consistent with the interpretation of a person having ordinary skill in the art: “having the form of a sphere or one of its segments” [spherical [Def. 1]. (n.d.). Merriam-Webster Dictionary Online. Therefore, a segment of a sphere could be a portion of a cross-section which is consistent what is shown in the prior art (Fujii, Fig. 9A, Item 10)
Further, the Examiner notes that the Applicant’s own disclosure is consistent with this definition of spherical as no part of the drawings or specification suggests a complete sphere, only a segment of a sphere.
Therefore, Suzuki in view of Fujii discloses the claimed limitations, as shown in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2016217229 A1) hereinafter Suzuki and Hirano et al. (US 2013/0341963 A1) hereinafter Hirano.
Claim 1:
Suzuki discloses a protection system provided with a bracket which protects a fuel system component mounted on an engine, wherein the bracket comprises: [Suzuki: Para. 0009-0015; Figs. 1-2, Items 1, 3, 10] a fastener fixed to a fastening member which supports the bracket; and [Suzuki: Para. 0009-0015; Figs. 1-2, Items 12, 18] a protector disposed between the fuel system component and a vehicle body component which is faced to the fuel system component, the protector continuously extending from the fastener so as to cover the fuel system component, thereby protecting the fuel system component from the vehicle body component, [Suzuki: Para. 0009-0015; Figs. 1-2, Items 3, 8, 10, 11, 12] a curved surface section extending with a curvature between the fastener and the inclined section. [Suzuki: Para. 0009-0015; Figs. 1, the portion below 14]
Suzuki doesn’t explicitly disclose wherein the protector comprises an inclined section located in a vicinity of the vehicle body component and extending upward in a direction away from the vehicle body component, the inclined section being curved in a width direction of the fuel system component, and wherein the inclined section comprises an uppermost end and a lower end at which a lower portion of the vehicle body component is faced to the bracket, the uppermost end of the inclined section being higher than a lowermost part of the lower portion of the vehicle body component, and wherein the lower portion of the vehicle body component is positioned above a lowermost end of the inclined section.
However, Hirano does disclose wherein the protector comprises an inclined section located in a vicinity of the vehicle body component and extending upward in a direction away from the vehicle body component, the inclined section being curved in a width direction of the fuel system component, and [Paras. 0043; Figs. 6-8, Items 24, 60, 62, 68] wherein the inclined section comprises an uppermost end and a lower end at which a lower portion of the vehicle body component is faced to the bracket, the uppermost end of the inclined section being higher than a lowermost part of the lower portion of the vehicle body component, and wherein the lower portion of the vehicle body component is positioned above a lowermost end of the inclined section. [Paras. 0041-0047; Figs. 6-8, Items 24, 68]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Suzuki with the disclosure of Hirano to deflect and absorb impact from objects which may come in to contact with the component being protected thus preventing damage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Fujii (US 2006/0005800 A1) hereinafter Fujii.
Claim 4:
Suzuki discloses a protection system provided with a bracket which protects a fuel system component mounted on an engine, wherein the bracket comprises: [Suzuki: Para. 0009-0015; Figs. 1-2, Items 1, 3, 10] a fastener fixed to a fastening member which supports the bracket; and [Suzuki: Para. 0009-0015; Figs. 1-2, Items 12, 18] a protector disposed between the fuel system component and a vehicle body component which is faced to the fuel system component, the protector continuously extending from the fastener so as to cover the fuel system component, thereby protecting the fuel system component from the vehicle body component, [Suzuki: Para. 0009-0015; Figs. 1-2, Items 3, 8, 10, 11, 12] wherein the protector comprises an inclined section located in a vicinity of the vehicle body component and extending upward in a direction away from the vehicle body component, and [Suzuki: Para. 0009-0015; Figs. 1-2, Items 8, 10, 12, the portion above 14] a curved surface section extending with a curvature between the fastener and the inclined section [Suzuki: Para. 0009-0015; Figs. 1, the portion below 14].
Suzuki doesn’t explicitly disclose wherein the curved surface section has a shell structure in which an opposite side of the curved surface section to a side facing the fuel system component is protected bulges spherically.
However, Fujii does disclose wherein the curved surface section has a shell structure in which an opposite side of the curved surface section to a side facing the fuel system component is protected bulges spherically. [Fujii: Figs. 9-10, Item 10]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Suzuki with the disclosure of Fujii to provide clearance for components behind the bracket to protect them from potential impact to the bracket causing deflection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747